Fawcet, J.
This suit is an exact counterpart of Burtless v. McCook Irrigation & Water Power Co., ante, p. 250, except that it seeks to recover a perpetual water right for 160 acres of land upon the payment of $1,000. The cases were tried upon substantially the same pleadings and evidence and' are governed by the same rules of procedure. It follows that our judgment in that case must control this.
The judgment of the district court is therefore reversed and the suit dismissed.
Reversed and dismissed.
Sedgwick, J., not sitting.